
	
		I
		111th CONGRESS
		2d Session
		H. R. 5536
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals to designate that up to 10 percent of their income tax liability be
		  used to reduce the national debt, and to require spending reductions equal to
		  the amounts so designated.
	
	
		1.Short titleThis Act may be cited as the
			 Debt Buy-Down
			 Act.
		2.Designation of
			 amounts for reduction of public debt
			(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 (relating to returns and records) is amended by adding at the end the
			 following new part:
				
					IXDesignation for
				reduction of public debt 
						
							Sec. 6097. Designation.
						
						6097.Designation
							(a)In
				generalEvery individual with adjusted income tax liability for
				any taxable year may designate that a portion of such liability (not to exceed
				10 percent thereof) shall be used to reduce the public debt.
							(b)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year only at the time of filing the return of tax
				imposed by chapter 1 for the taxable year. The designation shall be made on the
				first page of the return or on the page bearing the taxpayer’s
				signature.
							(c)Adjusted income
				tax liabilityFor purposes of this section, the adjusted income
				tax liability of an individual for any taxable year is the income tax liability
				of the individual for the taxable year determined under section 6096(b),
				reduced by any amount designated under section
				6096(a).
							.
			(b)Clerical
			 amendmentThe table of parts for such subchapter A is amended by
			 adding at the end the following new item:
				
					
						Part IX. Designation for reduction of public
				debt
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			3.Public debt
			 reduction trust fund
			(a)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to trust fund code) is amended by adding at the end the
			 following section:
				
					9511.Public debt
				reduction trust fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Public Debt Reduction Trust
				Fund, consisting of any amount appropriated or credited to the Trust
				Fund as provided in this section or section 9602(b).
						(b)Transfers to
				trust fundThere are hereby appropriated to the Public Debt
				Reduction Trust Fund amounts equivalent to the amounts designated under section
				6097 (relating to designation for public debt reduction).
						(c)ExpendituresAmounts
				in the Public Debt Reduction Trust Fund shall be used by the Secretary for
				purposes of paying at maturity, or to redeem or buy before maturity, any
				obligation of the Federal Government included in the public debt (other than an
				obligation held by the Federal Old-Age and Survivors Insurance Trust Fund, or
				the Department of Defense Military Retirement Fund). Any obligation which is
				paid, redeemed, or bought with amounts from the Public Debt Reduction Trust
				Fund shall be canceled and retired and may not be
				reissued.
						.
			(b)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end the following new item:
				
					
						Sec. 9511. Public Debt Reduction Trust
				Fund.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after the date of the enactment of this Act.
			4.Taxpayer-generated
			 sequestration of Federal spending To reduce the public debt
			(a)Sequestration To
			 reduce the public debtPart C of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by inserting after section 253
			 the following new section:
				
					253A.Sequestration
				To reduce the public debt
						(a)SequestrationNotwithstanding
				sections 255 and 256, within 15 days after Congress adjourns to end a session,
				and on the same day as sequestration (if any) under sections 251, 252, and 253,
				and under section 5(b) of the Statutory Pay-As-You-Go Act of 2010, but after
				any sequestration required by those sections, there shall be a sequestration
				equivalent to the estimated aggregate amount designated under section 6097 of
				the Internal Revenue Code of 1986 for the last taxable year ending one year
				before the beginning of that session of Congress, as estimated by the
				Department of the Treasury on October 1 and as modified by the total of—
							(1)any amounts by
				which net discretionary spending is reduced by legislation below the
				discretionary spending limits enacted after the enactment of this section
				related to the fiscal year subject to the sequestration (or, in the absence of
				such limits, any net deficit change from the baseline amount calculated under
				section 257; and
							(2)the net deficit
				change that has resulted from all direct spending legislation enacted after the
				enactment of this section related to the fiscal year subject to the
				sequestration, as estimated by OMB.
							If the
				reduction in spending under paragraphs (1) and (2) for a fiscal year is greater
				than the estimated aggregate amount designated under section 6097 of the
				Internal Revenue Code of 1986 respecting that fiscal year, then there shall be
				no sequestration under this section.(b)Applicability
							(1)In
				generalExcept as provided by paragraph (2), each account of the
				United States shall be reduced by a dollar amount calculated by multiplying the
				level of budgetary resources in that account at that time by the uniform
				percentage necessary to carry out subsection (a). All obligational authority
				reduced under this section shall be done in a manner that makes such reductions
				permanent.
							(2)Exempt
				accountsNo order issued under this part may—
								(A)reduce benefits
				payable to the old-age and survivors insurance program established under title
				II of the Social Security Act;
								(B)reduce retired or
				retainer pay payable to a member or former member of the uniformed services;
				or
								(C)reduce payments
				for net interest (all of major functional category
				900).
								.
			(b)ReportsSection
			 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended—
				(1)in subsection (a),
			 by adding at the end of the table the following new item:
					
						
							
								
									October 1Department of Treasury report to Congress
						estimating amount of income tax designated pursuant to section 6097 of the
						Internal Revenue Code of 1986.
									
								
							
						.
				(2)in subsection
			 (c)(1), by inserting , and sequestration to reduce the public
			 debt, after sequestration;
				(3)in subsection (c),
			 by redesignating paragraph (5) as paragraph (6) and by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)Reports on
				sequestration to reduce the public debtThe preview reports shall
				set forth for the budget year estimates for each of the following:
							(A)The aggregate
				amount designated under section 6097 of the Internal Revenue Code of 1986 for
				the last taxable year ending before the budget year.
							(B)The amount of
				reductions required under section 253A and the deficit remaining after those
				reductions have been made.
							(C)The sequestration
				percentage necessary to achieve the required reduction in accounts under
				section 253A(b).
							;
				and
				(4)in subsection (f),
			 by redesignating paragraphs (4) and (5) as paragraphs (5) and (6),
			 respectively, and by inserting after paragraph (3) the following new
			 paragraph:
					
						(4)Reports on
				sequestration to reduce the public debtThe final reports shall
				contain all of the information contained in the public debt taxation
				designation report required on October
				1.
						.
				(c)Conforming
			 amendmentThe table of contents in section 250(a) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 is amended by inserting after
			 the item relating to section 253 the following new item:
				
					
						Sec. 253A. Sequestration to reduce the
				public
				debt.
					
					.
			(d)Effective
			 dateNotwithstanding section 275(b) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985, the expiration date set forth in that
			 section shall not apply to the amendments made by this section. The amendments
			 made by this section shall cease to have any effect after the first fiscal year
			 during which there is no public debt.
			
